Citation Nr: 0119349	
Decision Date: 07/25/01    Archive Date: 07/31/01

DOCKET NO.  01-00 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
nasal disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran had active military service from November 1947 to 
August 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision by the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim to 
reopen his claim for service connection for a nasal 
disability.  The veteran was scheduled for a hearing before a 
member of the Board sitting in Washington, D.C. in July 2001, 
and was advised by written correspondence of the date and 
time, but failed to appear.


FINDINGS OF FACT

1.  An unappealed RO decision in June 1994 denied the 
veteran's claim of entitlement to service connection for a 
septal perforation.

2.  Evidence pertinent to the veteran's application to reopen 
a claim for service connection for a nasal disability, which 
has been received since the June 1994 RO determination, 
includes a medical opinion that bears directly and 
substantially upon the specific matter under consideration 
and is so significant that it must be considered to decide 
fairly the merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's decision in June 1994 denying service connection 
for a nasal disability is final.  38 U.S.C.A. § 7105(c) (West 
1991).

2.  The evidence concerning the veteran's nasal disability 
submitted since the January 1979 rating decision is new and 
material; thus, the requirements to reopen the claim of 
entitlement to service connection for a nasal disability have 
been met.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the veteran's appeal, but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified as amended at 38 
U.S.C. § 5103A)
(VCAA) became effective.  This liberalizing legislation is 
applicable to the veteran's claim.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  It essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.

The provisions of VCAA do not require VA to reopen a claim 
that has been disallowed except when new and material 
evidence is presented as described in 38 U.S.C.A. § 5108.  
The record reveals that the RO provided the veteran with 
adequate notice as to the evidence needed to reopen his 
claim.  The discussions in the statement of the case have 
informed the veteran of the information and evidence 
necessary to reopen a claim for entitlement to service 
connection for a nasal disability. 

Generally, a claim which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c) (West 1991).  The exception to this rule 
is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). New 
evidence will be presumed credible solely for the purpose of 
determining whether the claim has been reopened.  Justus v. 
Principi, 3 Vet. App. 510, at 513 (1992).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

The veteran essentially contends that his nasal disability is 
due to an accident in service which occurred when he fell off 
a wall sustaining a 2-inch laceration to the left supra 
orbital region.  The service medical records from January 
1954 indicate that the veteran fell from a wall sustaining a 
laceration on the forehead over the left supra orbital 
region.  It was noted that there was some blood in the left 
nostril but not in the right.  The wound was sutured with no 
nerve or artery involvement.  X-rays failed to show evidence 
of a fracture.  Separation examination dated August 1954 
showed normal clinical evaluation of the nose and sinuses.  

VA hospital records indicate that on October 2, 1966, the 
veteran was involved in an automobile accident in which he 
sustained a closed fracture to the right patella, fracture 
dislocation of the right hip, and multiple lacerations.  VA 
examination dated October 1966 showed a septal spur on the 
left with some decrease of the left airway.  December 1971 VA 
examination again showed a large septal spur on the left with 
moderate decrease of the left airway.  October 1978 VA 
records indicate that the veteran underwent a septoplasty.  
The records showed that the veteran reported rhinitis 
medicamentosum and a history of blunt trauma to the face in 
1953 and 1966 and was admitted in August 1978 with a 
complaint of bilateral nasal obstruction.  Subsequently, 
treatment records show that his nasal septum was perfectly 
straight and the airways were excellent.


In May 2000, the veteran sought to reopen his claim and 
submitted a statement by E.R.H., M.D. dated June 2000.  The 
veteran also submitted to the physician copies of two service 
medical record documents, one Clinical Record Cover Sheet 
dated January 1954 concerning the veteran's fall and the 
other a summary of clinical treatment given 16 days later.  
The June 2000 statement indicated that the veteran had a 
considerable amount of very thick nasal sinus drainage and 
occasional sinus headaches and difficulty in breathing from 
his nose.  The physician indicated that the veteran sustained 
a nasal injury while he was in service when he fell in a 
ditch and injured his nose, subsequently developing a rather 
large nasal septal perforation, which was certainly 
contributing to his nasal problems.  

It is clear that the veteran was seen for a laceration of the 
left supra orbital region while in service after falling from 
a wall, and there was a notation that blood was found in the 
left nostril.  However, there was no finding of a nasal 
injury and his nose and sinuses were normal at the time of 
separation from service.  There does not appear to be any 
documentation of nasal problems until 1966 following an 
automobile accident.  This evidence would suggest that the 
veteran's nasal disability was incurred after service.

However, the record now includes a medical opinion which 
suggests that the veteran's current nasal symptoms are 
attributable to the fall in service, although the evidence 
submitted to the physician by the veteran does not contain 
the information concerning the blood in the left nostril and 
the documentation does not indicate an injury to the nose.  
Nevertheless, such evidence is new and material evidence; the 
evidence is new as it has not been submitted previously, and 
material since it relates the onset of that disorder to the 
veteran's period of active service.  Therefore, the evidence 
is sufficient to reopen the claim of entitlement to service 
connection for a nasal disability.  This medical report does 
tend to provide "a more complete picture of the 
circumstances surrounding the origin" of the disability at 
issue.  Hodge v. West, 155 F.3d 1356, 1363 (1998).  The 
evidence added since the January 1979 decision is so 
significant that it must be considered to fairly decide the 
merits of this claim.  38 C.F.R. § 3.156(a) (2000).


ORDER

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for a 
nasal disability.  The appeal is granted to this extent.


REMAND

As noted above, the VCAA set forth certain notice/development 
requirements, including VA examinations and medical opinions 
under certain circumstances.
For the reasons discussed above, the Board has found new and 
material evidence to reopen the veteran's claim for 
entitlement to service connection for a nasal disability.  
However, the Board is unable to conclude at this point that 
an adequate record exists to allow for proper review of the 
issues on appeal.  Under the circumstances of this case, the 
RO should schedule the veteran for an appropriate VA 
examination. It is imperative that the examiner be given 
ample opportunity to review the claims file.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.   The veteran should be scheduled for 
a VA examination to ascertain the nature 
and etiology of any nasal disability that 
may be present.  The examiner is 
requested to comment whether it is at 
least as likely as not that any current 
nasal disability was caused by the injury 
reported in the service medical records.  
It is essential that the claims file be 
made available to the examiner for review 
prior to the examination, and that the 
examiner should indicate in writing that 
the claims file was reviewed.  All 
indicated special studies and tests 
should be accomplished.  

2.   After completion of the above, the 
RO should review the expanded record and 
determine whether the benefit sought can 
be granted.  If the claim remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

 



